PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/642,898
Filing Date: 28 Feb 2020
Appellant(s): Broadedge Warelink Inc.



__________________
Michael P. Wendolowski (Reg. No. 65,705)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 23, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 13, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Claim 18 is directed to mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion), certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors), and managing personal behavior. See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.
	Appellant applies a standard that does not appear in the MPEP without indicating in what memo, update, or CFR section, the quoted standard appears.  Brief pp.13-14.  Examiner believes that it appears only in the October 2019 SME Update, but not in either of the MPEP revisions that followed.  Appellant argues that the office action does not address the issue as described in the 2019 PEG requiring specific examples of caselaw, and presents examples therefrom that are not, according to appellant, recited in the claims.  Ibid.  The MPEP instructs
“Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above.”  MPEP 2106.04(a).

This has been done in the detailed rejection.  See office action mailed October 13, 2021, pp.6-8.

	Appellant argues
“The claimed manner in which the evaluation point of the food body is calculated as recited in claim 18 is also not a mental process under Step 2A, prong 1 of the subject matter eligibility guidelines.”  Brief pp.14-15.

Appellant does not support this assertion with rationale directed to refuting the mental process conclusion. Appellant instead merely argues that the claimed evaluation points are objective whereas a person evaluating food would be subjective. This has nothing to do with the mental process category described in the MPEP. MPEP 2106.04(a)(2) subsection III.  As described in appellant’s disclosure, the data used in calculating the claimed evaluation points is ultimately assigned by humans, and the only calculating described in the specification is the adding together of numbers assigned to various aspects of food (potentially with weighting). The assignment of these numbers may or may not be arbitrary or subjective, but that is not relevant because the specification does not discuss where the data comes from or how it is determined. It is merely present in the database and processed. The method claimed could easily be performed in a person’s mind regardless, if that person wanted to convince themselves or others that they were doing an "objective" evaluation. Appellant is essentially arguing that the recited subject matter is not a mental process because it is a mathematical concept (mathematical formulas or equations, mathematical calculations), based on the description of the calculation in the specification, but even were this imported into the claims mathematical concepts are simply another category of abstract idea.

	Appellant argues “The claimed subject matter is integrated into a practical application under Step 2A, prong 2 of the subject matter eligibility guidelines.”  Brief pp.15-20.
Appellant correctly states that one way of establishing integration into a practical application involves determining “whether the claim pertains to an improvement to the functioning of a computer or to another technology.”  Brief p.16, again citing 2019 PEG, in this case also reflecting the current standard in MPEP 2106.04(d)(1).  Appellant recites a portion of the argued claim that does not however recite or otherwise pertain to “an improvement to the functioning of a computer of to another technology.”  Ibid.  Appellant does not identify any additional elements appearing in the cited claim recitation and does not explain how they integrate the abstract idea into a practical application, instead simply declaring that “These additional elements recite a specific improvement in food profile analysis.”  Appellant follows this assertion with only an entirely convenient characterization of the subject matter that is itself abstract and untethered to any “additional element.”
Appellant’s continuing argument disregards the detailed rationale in the office action, the 2019PEG, and all judicial precedents and examination instructions cited therein and in the MPEP pertaining to the practical application determination.  It is further noted that portions of appellant's argument characterizes subject matter in a way that strays far from what is claimed and recites abstract conceptual improvements that are not supported by a clear description in the specification.
Appellant’s second argument hereunder “Secondly, to the extent that a judicial exception is recited, the judicial exception is implemented with a particular machine or manufacture that is integral to the claim,” attempts to revive Alappat by portraying their programming as if it transforms the computer from a generic one to a specially adapted one.  Brief pp.18-19.  The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)").  MPEP 2106(I).  
Appellant directs argument to preemption.  Brief pp.19-20.  This is a circular argument.  All claims risk tying up the use of what they claim if they are allowed.  If abstract claims are allowed they will tie up the use of an abstract idea.  Discussions of preemption are generally unhelpful for this reason.  While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). MPEP 2106.04(I).  "For example, even though the claims in Flook did not "wholly preempt the mathematical formula," and the claims in Mayo were directed to "narrow laws that may have limited applications," the Supreme Court nonetheless held them ineligible because they failed to amount to significantly more than the recited exceptions.  Parker v. Flook, 437 U.S. 584, 589-90 (1978); Mayo at 1302.  The Federal Circuit has followed the Supreme Court's lead in rejecting arguments that a lack of total preemption equates with eligibility.  See, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, at 1355, 2014 U.S. App. LEXIS 16987, 112 U.S.P.Q.2D (BNA) 1093 (Fed. Cir. 2014); Ultramercial, 772 F.3d at 716; Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015) (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility...Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework...preemption concerns are fully addressed and made moot.’’); MPEP 2106.04(I).

	Appellant argues “The claimed subject matter also recites significantly more than the judicial exception under Step 2B of the subject matter eligibility guidelines.”  Brief pp.20-21.
Appellant argues that the present claims are “distinguished over the cited references, meaning that under the "significantly more" prong the plurality of software  modules stored as programs on a non-transitory medium connected to the control unit and executable by the central processing unit to perform the claimed operations operates in a manner that is not routine, well-recognized, and/or conventional.”  This argument oversimplifies the determination by inventing a completely new standard for eligibility that conflates novelty and non-obviousness arguments with the issue of statutory subject matter, misstates and misunderstands the “well understood, routine, and conventional,” test, and also conflates it with the determination of “significantly more.”
A claimed invention can be novel and non-obvious but still fall under the judicial exception of abstractness because they are separate questions.  Though branded a search for an "inventive concept," the eligibility analysis does not relate to novelty or non-obviousness, but rather relates to whether the presence of "an element or combination of elements [ ... ] is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [purported "abstract idea"] itself." Alice, slip op. at 8; See also Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 2015 U.S. App. LEXIS 10536, 115 U.S.P.Q.2D (BNA) 1414 (Fed. Cir. 2015).  Determination of novelty and nonobviousness is based on whether the particular steps in their particular order are taught or rendered obvious by the prior art.  The fact that the performance of particular steps combined in a single method and performed in a particular claimed order might be found novel and nonobvious is not dispositive with regard to whether the claimed subject matter is itself abstract.  Examiner notes the large number of patents that have been invalidated because they were found to be directed to abstract ideas despite previously having been found novel and nonobvious. See, e.g., SAP Am., Inc. v. InvestPic, LLC, 2018 U.S. App. LEXIS 12590 ("No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non‐abstract application realm.” The claims "require no improved computer resources InvestPic claims to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process."); Prism Techs. LLC v. T‐Mobile USA, Inc., 2017 U.S. App. LEXIS 11163 (“Viewed as an ordered combination, the asserted claims recite no more than the sort of ‘perfectly conventional’ generic computer components employed in a customary manner that we have previously held insufficient to transform the abstract idea into a patent‐eligible invention.”); Netflix, Inc. v. Rovi Corp., No. 2015‐1917, 2016 U.S. App. LEXIS 20331 (Fed. Cir. Nov. 7, 2016), Affirmed Netflix, Inc. v. Rovi Corp., 114 F. Supp. 3d 927, 2015 U.S. Dist. LEXIS 92778 (N.D. Cal. 2015) (“A novel abstract idea is still an abstract idea.”).
The fact that the performance of particular steps combined in a single method and performed in a particular claimed order was found novel and nonobvious is not dispositive with regard to whether the claimed subject matter is itself abstract because the ability to perform the claimed steps is nonetheless well within the known and understood capabilities of prior art systems.  In order to be “significantly more” the elements or combination of elements that are not abstract must themselves be impacted in a way that is "significantly more" than merely reciting their use as a tool in implementing the abstract idea, or the subject matter must represent a technical solution to a technical problem that arises from the use of the devices.
Argument directed to claims 26-27 and 38-40 rely on previous erroneous rationale and are therefore incorrect for the same reasons.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM L LEVINE/Adam L. Levine
Primary Examiner, Art Unit 3625                                                                                                                                                                                                        
Conferees:
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625  

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        


                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.